Case 18-03894   Doc 57   Filed 05/14/20 Entered 05/14/20 08:29:59   Desc Main
                           Document     Page 1 of 6
Case 18-03894   Doc 57   Filed 05/14/20 Entered 05/14/20 08:29:59   Desc Main
                           Document     Page 2 of 6
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: May 12, 2020

     CHARLES THOMAS                                                                                            Loan:
     1705 LARKWOOD DR                                                                        Property Address:
     MOBILE AL 36618                                                                         1705 LARKWOOD DRIVE
                                                                                             MOBILE, AL 36618



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from June 2019 to June 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jul 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                  490.81                 490.81                   Due Date:                                        Nov 01, 2019
 Escrow Payment:                           183.47                  253.24                   Escrow Balance:                                    (1,307.50)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                         1,467.76
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                        0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $160.26
 Total Payment:                              $674.28                    $744.05



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance         1,651.21             (570.97)
     Jun 2019            183.47        174.37                                  *                            1,834.68             (396.60)
     Jul 2019            183.47        183.47                                                               2,018.15             (213.13)
     Aug 2019            183.47        183.47                                                               2,201.62              (29.66)
     Sep 2019            183.47                                             *                               2,385.09              (29.66)
     Sep 2019                           29.66                               *      Escrow Only Payment      2,385.09                 0.00
     Oct 2019            183.47        183.47        2,201.62      2,408.32 *      Homeowners Policy          366.94           (2,224.85)
     Nov 2019            183.47                                             *                                 550.41           (2,224.85)
     Dec 2019            183.47        183.47                                      County Tax                 733.88           (2,041.38)
     Jan 2020            183.47        183.47                                                                 917.35           (1,857.91)
     Feb 2020            183.47        183.47                                                               1,100.82           (1,674.44)
     Mar 2020            183.47        183.47                                                               1,284.29           (1,490.97)
     Apr 2020            183.47                                                *                            1,467.76           (1,490.97)
     May 2020            183.47        183.47                                                               1,651.23           (1,307.50)
                                                                                   Anticipated Transactions 1,651.23           (1,307.50)
     May 2020                   1,284.29                                                                                           (23.21)
     Jun 2020                     183.47                                                                                          160.26
                     $2,201.64 $3,139.55           $2,201.62      $2,408.32

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 2,201.62. Under
     Federal law, your lowest monthly balance should not have exceeded 366.94 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.
              Case 18-03894             Doc 57         Filed 05/14/20 Entered 05/14/20 08:29:59                             Desc Main
                                                                                                                                             Page 1
                                                         Document     Page 3 of 6
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: May 12, 2020

 CHARLES THOMAS                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                                160.26       1,834.68
Jul 2020               183.47                                                                            343.73       2,018.15
Aug 2020               183.47                                                                            527.20       2,201.62
Sep 2020               183.47                                                                            710.67       2,385.09
Oct 2020               183.47        2,201.62            Homeowners Policy                            (1,307.48)        366.94
Nov 2020               183.47                                                                         (1,124.01)        550.41
Dec 2020               183.47                            County Tax                                     (940.54)        733.88
Jan 2021               183.47                                                                           (757.07)        917.35
Feb 2021               183.47                                                                           (573.60)      1,100.82
Mar 2021               183.47                                                                           (390.13)      1,284.29
Apr 2021               183.47                                                                           (206.66)      1,467.76
May 2021               183.47                                                                            (23.19)      1,651.23
Jun 2021               183.47                                                                            160.28       1,834.70
                    $2,201.64       $2,201.62

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 366.94. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 366.94 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 160.26. Your starting
balance (escrow balance required) according to this analysis should be $1,834.68. This means you have a shortage of 1,674.42.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
months.

We anticipate the total of your coming year bills to be 2,201.62. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




        Case 18-03894              Doc 57        Filed 05/14/20 Entered 05/14/20 08:29:59                            Desc Main
                                                                                                                                    Page 2
                                                   Document     Page 4 of 6
                                                                 Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation
                                                                 monthly payment will be $674.28 (calculated by subtracting the
    Unadjusted Escrow Payment                      183.47
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                69.77
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $253.24
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




           Case 18-03894           Doc 57       Filed 05/14/20 Entered 05/14/20 08:29:59                      Desc Main
                                                                                                                            Page 3
                                                  Document     Page 5 of 6
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                    MOBILE DIVISION

 In Re:                                             Case No. 18-03894

 Charles Thomas                                     Chapter 13

 Debtor.                                            Judge Henry A. Callaway

                                   CERTIFICATE OF SERVICE

I certify that on May 14, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Vanessa Arnold Shoots, Debtor’s Counsel
          vas.bankruptcy@yahoo.com

          Daniel B. O'Brien, Chapter 13 Trustee
          cperry@ch13mob.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on May 14, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Charles Thomas, Debtor
          1705 Larkwood Dr
          Mobile, AL 36618

 Dated: May 14, 2020                                /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com




  Case 18-03894         Doc 57     Filed 05/14/20 Entered 05/14/20 08:29:59          Desc Main
                                     Document     Page 6 of 6
